      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DIANE REED BRIGHT, INDIVIDUALLY and                       §
as PERSONAL REPRESENTATIVE FOR THE                        §
ESTATE OF DECEDENT JAMES SCOTT REED                       §
                                                          §
               Plaintiff,                                 §
                                                          §
V.                                                        § CIVIL CAUSE NO. 6:20-CV-431
                                                          §
THE CITY OF KILLEEN, TEXAS                                §
ANTHONY R. CUSTANCE, RICHARD A.                           §
HATFIELD, JR., FRED L. BASKETT, AND                       §
CHRISTIAN SUESS                                           §
                                                          §
               Defendants.                                §


             DEFENDANTS HATFIELD, BASKETT AND SUESS’S
  MOTION TO DISMISS PLAINTIFF’S COMPLAINT PURSUANT TO RULE 12(b)(6)


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW Defendants Richard A. Hatfield, Jr., Fred L. Baskett, and Christian Suess

and make and file this, their Motion to Dismiss under Federal Rules of Civil Procedure Rule

12(b)(6), seeking to dismiss Plaintiff’s Complaint and the claims and case against them, and in

support would respectfully show as follows:

                                   I.      INTRODUCTION

       Diane Reed Bright (“Bright”) filed this lawsuit on her own behalf, and on behalf of the

estate of James Scott Reed (“Reed”), in relation to a shooting incident that occurred during the

execution of a search warrant. Officers of the Killeen Police Department executed a search warrant

at Reed’s apartment. As they did so, Reed drew a weapon and fired at the officers. Officers returned

fire and Reed was hit and died from his injury.



6HR0309.DOCX                                   1 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 2 of 13




       Bright filed this lawsuit alleging that the officers’ actions in executing the search warrant

violated Reed’s Fourth Amendment right to be free from the use of excessive force, and that the

officers conspired to do so.

                            II.     AUTHORITIES AND ANALYSIS

A.     STANDARD FOR DISMISSAL UNDER 12(b)(6)

       Under Federal Rule of Civil Procedure 12(b)(6), a federal court is authorized to dismiss a

complaint that fails “to state a claim upon which relief can be granted.” A court must accept as

true all well-pleaded, non-conclusory allegations in the complaint and liberally construe the

complaint in favor of the plaintiff. Kaiser Aluminum & Chem. Sales v. Avondale Shipyards, Inc.,

677 F.2d 1045, 1050 (5th Cir. 1982). A Court need not, however, “accept as true a legal conclusion

couched as factual allegation” nor “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Naked “the-defendant-unlawfully-harmed-

me accusations,” devoid of factual enhancement, are insufficient to survive a motion to dismiss.

Id. (citing Twombly, 550 U.S. at 557).

       Rather, the plaintiff must plead specific facts to avoid dismissal. Guidry v. Bank of

LaPlace, 954 F.2d 278, 281 (5th Cir. 1992). Indeed, the plaintiff must plead “enough facts to”

demonstrate that he has a “claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 570 (2007). The Supreme Court has made clear this plausibility standard is

not a “probability requirement,” but imposes a standard higher than “a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff’s

“factual allegations must be enough to raise a right to relief above the speculative level, . . . .” Id.

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific



6HR0309.DOCX                                    2 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 3 of 13




task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129

S. Ct. at 1949.

B.     REASONS FOR DISMISSAL UNDER 12(b)(6)

       1.         Plaintiff has not alleged a plausible claim of violation of Reed’s Fourth
                  Amendment Rights

       The essential elements of a Fourth Amendment claim are: (1) use of force that was clearly

excessive to the need; (2) the excessiveness of the force was objectively unreasonable; and (3)

injury resulting from the use of force. See Petta v. Rivera, 143 F.3d 895, 908 & n.15 (5th Cir.

1998) (discussing the effect of Hudson v. McMillian, 503 U.S. 1, 7-8 (1992) on Fifth Circuit

precedent on the elements of a Fourth Amendment claim). Whether use of force is “clearly

excessive” or “objectively unreasonable” is evaluated under all of the circumstances. See

Tennessee v. Garner, 471 U.S. 1, 8-9 (1985). “An officer's use of deadly force is presumptively

reasonable when the officer has reason to believe that the suspect poses a threat of serious harm to

the officer or to others." Ontiveros v. City of Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009).

       On the first element, Plaintiff has not alleged any use of force by the officers that resulted

in injury to Reed. By Plaintiff’s own pleadings, Officer Suess fell to the ground when Reed reached

out the window and fired a pistol at the officers. Doc. #1, ¶35. Having fallen to the ground, Suess

did not shoot at Reed. Doc. #1, ¶40. Moreover, by Plaintiff’s own allegations, which are based on

the autopsy report, Reed was hit by one bullet. Reed. Doc. #1, ¶20. Four officers (counting

Custance) cannot have fired the one bullet that hit and killed Reed. The approach taken by Plaintiff,

grouping the defendants together and accusing them of unlawful conduct without specifying which

defendant did what act has previously been held to be insufficient to satisfy the requirements of


6HR0309.DOCX                                   3 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 4 of 13




Rules 8 and 12. Mendoza v. J.P. Morgan Mortg. N.A., No. 7:17-CV-180, 2017 U.S. Dist. LEXIS

98990, at *9 (N.D. Tex. 2017) ("A complaint does not satisfy the requirements of Iqbal and

Twombly by lumping together all defendants, while providing no factual basis to distinguish their

conduct."). Without specifying which officer’s bullet actually hit and killed Reed, Plaintiff has not

adequately alleged a claim against any of the officers. Twombly, 550 U.S. at 557 (Naked “the-

defendant-unlawfully-harmed-me accusations” are insufficient to satisfy Rule 8).

       Plaintiff cannot avoid the deficiencies in her case by lumping defendants together with

generalize accusations. In fact, it appears that Plaintiff is attempting a bystander claim. One bullet

hit and killed Reed. So other officers, even if they fired, were bystanders to that shooting. To

support bystander liability, an officer must not only subjectively recognize that a constitutional

violation is occurring, but he must also have a reasonable opportunity to address it but choose not

to. Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013). Plaintiff characterizes the scene as chaotic,

involving multiple officers performing various tasks, with the shooting occurring as the officers

breached the apartment to execute the warrant. Doc. #1, ¶¶20-23. Plaintiff has not alleged how any

officer other than the officer that fire the shot that hit Reed not only was aware that Reed’s rights

were being violated (which they were not), and had the opportunity to stop that violation but chose

not to. Cf. Hanna, 726 F.3d at 646.

       Moreover, on the second element of an excessive force claim, Plaintiff has not alleged facts

to show that the use of force was excessive. The “reasonableness of a particular use of force must

be judged from the perspective of a reasonable officer on the scene, rather than with the 20/20

vision of hindsight.'" Graham v. Connor, 490 U.S. 386, 396 (1989). Plaintiff has not alleged facts

to show that the officers’ conduct was so unreasonable as to be excessive. Try as she might to

avoid the reality of the underlying events, Plaintiff simply cannot do so. According to Plaintiff’s



6HR0309.DOCX                                   4 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 5 of 13




own pleadings, the officers were at Reed’s apartment to execute a search warrant. Doc. #1, ¶17.

By Plaintiff’s own allegations, Reed had a .380 semi-automatic pistol when the officers executed

the warrant, as the gun was recovered after the shooting. Doc. #1, ¶47. As recounted in Plaintiff’s

complaint, Officers Hatfield, Suess, and Baskett each provided statements, confirming that each

saw an arm reach out of a window of the apartment with a gun, and that each saw and/or heard the

gun fire. Doc. #1, ¶¶34-36, 38-41. Thus, from the officer’s perspective, Reed presented an

immediate danger justifying the use of deadly force. Ontiveros, 564 F.3d at 382 (“An officer's use

of deadly force is presumptively reasonable when the officer has reason to believe that the suspect

poses a threat of serious harm to the officer or to others.").

        Plaintiff tries to avoid this logical conclusion, remarkably attempting to allege that Reed

did not shoot the .380. By Plaintiff’s own allegations, the .380 was not only recovered from beside

Reed in his bedroom, but the gun was subjected to DNA testing, Reed was subjected to gun shot

residue analysis, and the gun itself had a “stovepipe” jam. Doc. #1, ¶¶48, 51-52. The DNA testing

confirmed that Reed’s DNA was on the gun. Doc. #1, ¶51. The gun shot residue analysis showed

Reed had residue on his hand consistent with having recently shot a gun. Doc. #1, ¶51.

        As for the stovepipe jam, Plaintiff describes it as a jam that occurs when a cartridge from

a fired bullet does not fully eject, but instead gets caught in the ejection port as the slide returns to

a closed position. The open end of the spend round can stick up out of the ejection port, resembling

a stove pipe. Doc. #1, ¶48. Plaintiff alleges the .380 had a stovepipe jam and full clip and thus

Reed could not have fired at the officers. This is, of course, not how a semi-automatic firearm

works. A semi-automatic pistol can hold a round in the chamber, even when the clip is fully loaded.

According to Plaintiff’s own description, a stovepipe jam occurs when “the cartridge that was just

fired did not get ejected from the firearm properly. Id. To believe Plaintiff’s allegation that Reed



6HR0309.DOCX                                     5 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 6 of 13




did not fire at the officers, this Court would have to believe that Reed shot his gun at some point

prior to the execution of the warrant, the gun jammed, and Reed just left the gun in its jammed

condition. This inference is all the more fantastic when Plaintiff’s explanation for Reed’s acquiring

a gun is considered. According to Plaintiff, Reed obtained the pistol for self-protection after a

drive-by shooting at his apartment. So Plaintiff’s version of the events is that Reed, a man who

needed a gun to protect himself, shot his gun at some point in the hours or days prior to the

execution of the warrant, the gun jammed, and Reed chose to leave the gun that way. Doc. #1, ¶26.

While a court is required to accept a plaintiff’s allegations as true in the context of a Rule 12(b)(6)

analysis, it is not required to indulge the sort of unwarranted deductions and unreasonable

inferences that Plaintiff’s case is based on. Wilkens v. Toyotetsu Am., Inc., No. SA-09-CV-515-

XR, 2010 U.S. Dist. LEXIS 87394, at *11 (W.D. Tex. 2010) (“The Court is not required to accept

as true allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

inferences."); FDIC v. Hays, No. SA-92-CA-0653, 1997 U.S. Dist. LEXIS 24563, at *5-6 (W.D.

Tex. 1997) (“[A] court need not accept as true unreasonable inferences, unwarranted deductions

of fact, or conclusory legal allegations cast in the form of factual allegations.").

       Plaintiff also attempts to support the conclusion that the use of force was not reasonable by

attempting to create discrepancies in the officers’ respective recollection of the events, such as the

view each officer had and the number of shots. But the decisive issue is whether, from the

perspective of the officers, Reed presented a threat to their lives or the lives of others at the time

the officers chose to use deadly force. Graham, 490 U.S. at 396. The Fifth Circuit has rejected

arguments that this analysis turns on details such as who fired first and the timing of when officers

realized the threat to them. See Ramirez v. Knoulton, 542 F.3d 124, 131 (5th Cir. 2008). What is

relevant is what the officers knew or perceived at the time of the use of force, not parsing out



6HR0309.DOCX                                    6 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 7 of 13




details after the fact. Rockwell v. Brown, 664 F.3d 985, 991 (5th Cir. 2011) (The law "does not

require the court to determine whether an officer was in actual, imminent danger of serious injury,

but rather, whether 'the officer reasonably believe[d] that the suspect pose[d] a threat of serious

harm to the officer or to others."); Hicks-Field v. Harris Cnty., No. H-12-3650, 2015 U.S. Dist.

LEXIS 173488, at *65 (S.D. Tex. 2015) (“[O]nly what the officer on the scene knew at the time

of the use of force. Id. Multiple factors may bear on whether the force was reasonable,”). And

according to Plaintiff’s own pleadings, Officer Hatfield, Baskett, and Suess each saw an arm

extend out of the window with a gun. Per these officers’ statements, the Rangers report (which

recounts that the .380 was recovered from Reed’s bedroom beside him), and DNA testing (the

content of the statements, report and testing all being recounted in the complaint), Reed was

holding the gun. Per the officers’ statements, the GSR testing and the stovepipe jam (all of which

are recounted in the complaint), Reed fired the gun at least once. These facts demonstrate that

reasonable officers in the Killeen officers’ position would have perceived Reed to be threat to their

lives justifying the use of deadly force, or at least show that Plaintiff has not alleged facts to support

a plausible claim that the officers used excessive force. Mace v. City of Palestine, 333 F.3d 621,

624 (5th Cir. 2003) ("Use of deadly force is not unreasonable when an officer would have reason

to believe that the suspect poses a threat of serious harm to the officer or others.").

        3.      Hatfield, Suess, and Baskett have no conspiracy liability

        Plaintiff also alleges that the defendants conspired to violate Reed’s rights in violation of

42 U.S.C. § 1983, and that they engaged in a conspiracy in violation of 42 U.S.C. § 1985(3). A

claim of conspiracy under § 1985(3) “requires an allegation of four elements: (1) a conspiracy

involving two or more persons; (2) for the purpose of depriving, directly or indirectly, a person or

class of persons of the equal protection of the laws; and (3) an act in furtherance of the conspiracy;



6HR0309.DOCX                                     7 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 8 of 13




(4) which causes injury to a person or property, or a deprivation of any right or privilege of a

citizen of the United States.” Rhyce v. Martin, 173 F. Supp. 2d 521, 532 (E.D. La. 2001) (citing

Hilliard v. Ferguson, 30 F.3d 649, 652 (5th Cir. 1994); Park v. City of Atlanta, 120 F.3d 1157,

1160 (11th Cir. 1997)). Similarly, a general civil conspiracy claim, which would apply to

Plaintiff’s § 1983 claim, has the following elements: "(1) two or more persons; (2) an object to be

accomplished; (3) a meeting of the minds on the object or course of action; (4) one or more

unlawful, overt acts; and (5) damages as a proximate result." Wackman v. Rubsamen, 602 F.3d

391, 408 (5th Cir. 2010); see also Salts v. Moore, 107 F. Supp. 2d 732, (N.D. Miss. 2000) (“In

order to prevail on a § 1983 conspiracy claim, a plaintiff must show: 1) the existence of a

conspiracy that involves state action; and 2) the deprivation of civil rights in furtherance of a

conspiracy by a party to the conspiracy.”) (citing Pfannstiel, 918 F.2d at 1187; Brown, 870 F.

Supp. at 160).

       On the fourth element of § 1985(3) and the second and fourth elements of a civil

conspiracy, as explained above per Plaintiff’s own pleadings Reed was shot during the execution

of a search warrant after officers saw him hold his arm out of a window with a gun and after Reed

fired at least one shot at the officers. Thus, there was no deprivation of any right or privilege of

citizenship of the United States for purposes of § 1985(3) and no unlawful object or unlawful act

for purposes of a conspiracy to violate § 1983.

       The first element of both § 1983 and § 1985(3) requires two or more persons joining in the

conspiracy. However, under the single entity doctrine, individuals employed by the same entity

are not considered separately from the entity or each other, such that the entity and individuals are

not capable of conspiring among themselves. See Martin, 173 F. Supp. 2d at 532 (citing Ferguson,

30 F.3d at 653).



6HR0309.DOCX                                   8 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 9 of 13




        Further, a conspiracy is a meeting of the minds to accomplish an unlawful purpose and at

least one conspirator taking an overt act to accomplish that purpose. Plaintiff has not alleged any

facts to show that Hatfield, Suess, and Baskett had a meeting of the minds, with each other or with

anyone else, to accomplish an unlawful act. Under § 1985(3), the unlawful purpose is necessarily

the deprivation of civil rights. And in the context of this case the same is true of Plaintiff’s civil

conspiracy claim, which alleges that the officers conspired to violate § 1983. Plaintiff has not

alleged any facts to show or even suggest that the officers reached an agreement among themselves

to violate Reed’s civil rights.

        Plaintiff tries to show concerted actions through specious allegations that the officers lied

after the shooting. Plaintiff bases this on purported differences between the events as recounted by

the officers in their respective statements, such as the number of shots fired. Aside from the fact

that any differences in the details of the officers’ statements is due to the intense nature of the

events, Plaintiff’s allegations of after the fact conduct or statements does not support a conspiracy.

Again, the unlawful purpose or object under both § 1985(3) and the civil conspiracy theory for

violating § 1983 is the deprivation of Reed’s civil rights. Of course, to have an agreement to

accomplish an unlawful purpose, the agreement must be reached before the alleged unlawful

purpose is fulfilled. See Martin, 173 F. Supp. 2d at 532 (stating that a § 1985(3) conspiracy requires

an agreement for the purpose of and that causes the deprivation of a civil right); Wackman, 602

F.3d at 408 (civil conspiracy requires a meeting of the minds “on the object or course of action”).

Otherwise, there could be no agreement or common objective to accomplish that purpose. Cf.

United States v. Perez, 489 F.2d 51, 62 (5th Cir. 1973) (“[N]ot only must the objectives of all

charged under one conspiracy be common, but there must be one objective, or set of objectives, or

an overall objective to be achieved by multiple actions.”). Further, liability for the conspiracy is



6HR0309.DOCX                                   9 of 13
      Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 10 of 13




based on participation in the conspiracy that furthers the underlying unlawful purpose. Super

Future Equities, Inc. v. Wells Fargo Bank Minn., N.A., 553 F. Supp. 2d 680, 695 (N.D. Tex. 2008).

Conspiracies can and do end, including upon the accomplishment of the allegedly unlawful

purpose1, which here allegedly would be the shooting of Reed. Statements made after the

accomplishment of the unlawful purpose would not amount to an agreement to accomplish the

unlawful purpose or participation in a conspiracy that furthers the effort to accomplish that

purpose.

        Accordingly, Plaintiff has not alleged facts to support the elements of her conspiracy

claims, and those claims should be dismissed.

        2.       Hatfield, Suess, and Baskett are entitled to Qualified Immunity

        In addition, Plaintiff’s claims against Hatfield, Suess, and Baskett should be dismissed

based on their qualified immunity. Although qualified immunity is an affirmative defense,

"plaintiff has the burden to negate the assertion of . . . immunity once properly raised." Collier v.

Montgomery, 569 F.3d 214, 217 (5th Cir. 2009). When the defense of qualified immunity is raised

in a motion to dismiss, the complaint is subject to a heightened pleading requirement, which

requires "claims of specific conduct and actions giving rise to a constitutional violation."

Cunningham v. City of Balch Springs, No. 3:14-CV-59-L, 2015 U.S. Dist. LEXIS 80145 (N.D.

Tex. June 19, 2015) (citing Schultea v. Wood, 47 F.3d 1427, 1432, 1434 (5th Cir. 1995) (en banc)).

        Qualified immunity involves a two-step analysis: (1) whether the facts alleged by the

plaintiff demonstrate a violation of a clearly established constitutional right and (2) whether the



1
  Blumenthal v. United States, 332, U.S. 539 (1947) (reviewing a trial court’s instructions on the admissibility of
statements made by an alleged co-conspirator “after a conspiracy has come to an end, either by the accomplishment
of the common design or by the parties abandoning the same” and holding that the trial court’s exclusion of such
statements was proper because the statements are not admissible against other co-conspirators.)


6HR0309.DOCX                                         10 of 13
     Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 11 of 13




defendant’s conduct was objectively reasonable in light of the established right. Wyatt v. Fletcher,

718 F.3d 496, 502 (5th Cir. 2013). As set out above, even accepting that the right against excessive

force is clearly established, Plaintiff has not alleged sufficient facts to show a violation of that right

or that the officers conspired to violate that right.

        In reviewing the second issue, a Court reviews the officer’s entitlement to qualified

immunity “in light of the facts and circumstances confronting [the officer], without regard to [the

officer’s] underlying intention or motivation.” Graham, 490 U.S. at 396-97. This standard “gives

ample room for mistaken judgments by protecting all but the plainly incompetent or those who

knowingly violate the law.” Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008). (internal

quotations marks omitted). In applying this second portion of the analysis to an excessive force

claim, an officer is entitled to qualified immunity unless the force complained of was clearly

excessive and no reasonable officer would have acted in the same manner. Freeman v. Gore, 483

F.3d 404, 416 (5th Cir. 2007) (quoting Tarver v. City of Edna, 410 F.3d 745, 751 (5th Cir. 2005)).

        Plaintiff has not alleged facts that show that any of the officers’ conduct was so clearly

excessive that no reasonable officer would have acted as they did, or that any of the officers’

conduct was pliantly incompetent or in knowing violation of the law. First, as noted above, Plaintiff

has not alleged which officer actually shot Reed, and thus has not alleged facts to show any of the

officers violated Reed’s rights, let alone acted so contrary to Reed’s rights as to over come

qualified immunity. Similarly, Plaintiff has not alleged any facts to show that any of the officers

had a meeting of the minds to accomplish some unlawful act together, let alone that prior to the

execution of the warrant they engaged in acts that were plainly incompetent or in knowing

violation of the law in an effort to accomplish the goal of violating Reed’s rights.




6HR0309.DOCX                                     11 of 13
     Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 12 of 13




        Further, per Plaintiff’s own allegations, Reed pointed a gun at the officers and shot at them

at least one time. Each officer for whom this motion is filed recounted seeing an arm stick out of

the window, with the arm holding a gun that was pointed at the officers, and having seen and/or

heard the gun fire. Doc. #1, ¶¶48, 51-52. The recovery of the gun and the DNA confirm Reed was

holding it and the GSR and the stovepipe jam confirm that Reed shot the gun. Under these facts,

as perceived by the officers, it cannot be said that the officers are not entitled to qualified immunity.

Hollins, 551 F.3d at 326 (qualified immunity protects all but the plainly incompetent or those who

knowingly violate the law).

                                       III.    CONCLUSION

        Plaintiff has failed to state a claim on which relief can be granted against Officers Hatfield,

Baskett, and Suess, and has not alleged facts to overcome the qualified immunity of these officers.

        Accordingly, Plaintiff’s claims and the case as to Richard A. Hatfield, Jr., Fred L. Baskett

and Christian Suess should be dismissed under Rule 12(b)(6).

                                                Respectfully submitted,

                                                    /s/ Roy L. Barrett
                                                Roy L. Barrett
                                                State Bar No. 01814000
                                                barrett@namanhowell.com
                                                Joe Rivera
                                                State Bar No. 24065981
                                                jrivera@namahowell.com
                                                NAMAN, HOWELL, SMITH & LEE, PLLC
                                                400 Austin Avenue, Suite 800
                                                P. O. Box 1470
                                                Waco, Texas 76703-1470
                                                (254) 755-4100
                                                FAX (254) 754-6331

                                                ATTORNEYS FOR DEFENDANT
                                                THE CITY OF KILLEEN




6HR0309.DOCX                                    12 of 13
     Case 6:20-cv-00431-ADA-JCM Document 22 Filed 07/14/20 Page 13 of 13




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and correct copy of this motion has been served
on counsel for Plaintiff, Daryl K. Washington of Washington Law Firm, PC, 325 N. St. Paul St.,
Suite 3950, Dallas, Texas 76501 by certified mail, return receipt requested, and via the Court’s
ECF system, which generated notice of service on the 14th day of July 2020, on Plaintiff’s counsel
of record.

                                                 /s/ Roy L. Barrett
                                                 Roy L. Barrett




6HR0309.DOCX                                  13 of 13
